Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not disclose the device as claimed, including that the at least first operating lever and the at least second operating lever have different shapes, and/or wherein the at least first spring-loaded clamping connection is arranged in a first housing section of the conductor connection terminal assigned to the first spring-loaded clamping connection, the at least first operating lever having a first gripping surface with a first width that is wider than the width of the first housing section in the direction of arrangement, and/or wherein the at least second spring-loaded clamping connection is arranged in a second housing section of the conductor connection terminal assigned to the second spring-loaded clamping connection, the at least second operating lever having a second gripping surface with a second width that is wider than the width of the second housing section in the direction of arrangement as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses arrays of clamping connections having plural levers.  The levers in each array are the same as the other levers in the same array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833